Citation Nr: 0702714	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-32 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities for the 
period from January 28, 2004, through March 2005.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The RO denied increased ratings for 
service-connected low back and right shoulder disabilities, 
and denied a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran timely perfected an appeal of the denial of a 
TDIU.  

The record shows that the veteran is claiming a TDIU for the 
period from January 28, 2004, through March 2005.  As such, 
the Board has characterized the issue as listed on the title 
page.

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  

In June 2006, the veteran submitted additional evidence with 
a waiver of initial RO review.  The Board will therefore 
consider the additional evidence in conjunction with this 
appeal.


FINDINGS OF FACT

1.  The veteran is service-connected for a low back 
disability, evaluated as 40 percent disabling, and a right 
shoulder disability, evaluated as 30 percent disabling, for a 
combined evaluation of 60 percent disabling.

2.  The veteran's service-connected disabilities did not 
preclude him from securing or following a substantially 
gainful occupation during the period from January 28, 2004, 
through March 2005.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability for the period from January 28, 2004, through 
March 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a March 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for a TDIU, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and a report from his most 
recent employer.  

The record shows that a response was not obtained from one of 
the veteran's former employers.  However, a July 2004 report 
of contact reflects the veteran's statements that the company 
was closed and he did not know whether any records were kept.  
Thus, the Board observes that records from this employer are 
not available.  Moreover, at the Board hearing, the veteran 
indicated that there was no other relevant information or 
evidence to submit.  In addition, his representative 
indicated that all relevant VA medical records should already 
be in the claims file.  Thus, the Board observes that there 
are no outstanding records pertinent to this appeal.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for a TDIU, 
any question as to an appropriate effective date or 
disability rating to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a) (2006).  All veterans who are shown to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  In 
cases where the schedular criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. § 
3.321 (2006).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, private medical 
records, and a VA examination report.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends, in essence, that from January 28, 2004, 
through March 2005 he was unable to secure or follow a 
substantially gainful occupation due to his service-connected 
low back and right shoulder disabilities.  He asserts that 
the pain from his disabilities, as well as the drowsiness and 
impaired concentration from the pain medications, rendered 
him unable to work during the period in question.

Initially, the Board notes that the veteran is service-
connected for a low back disability, evaluated as 40 percent 
disabling, and a right shoulder disability, evaluated as 30 
percent disabling, for a combined evaluation of 60 percent 
disabling.  Thus, his service-connected disabilities did not 
meet the criteria for a TDIU that a veteran must have one 
service-connected disability rated at 60 percent or higher, 
or two or more service-connected disabilities with one 
disability rated at 40 percent or higher and a combined 
rating of 70 percent or higher.  As such, the criteria for a 
total rating under the provisions of 38 C.F.R. § 4.16(a) are 
not met.  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether 
there are circumstances in the veteran's case, apart from any 
non-service-connected condition and advancing age, which 
would justify a total rating based upon individual 
unemployability due solely to the veteran's service-connected 
disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

On his claim for a TDIU, the veteran indicated that he had 
last worked full time on January 28, 2004, that his last 
employment was in administration/sales, that he did not leave 
his last job because of his disability, and that he had 
graduated from high school.  The Board notes that he was 
unemployed during the period in question; however, the Board 
observes that he is currently employed and has been since at 
least April 2005.  

After review, the Board notes an April 2004 VA examination 
report, conducted in conjunction with the veteran's claims 
for increased ratings for his service-connected low back and 
right shoulder disabilities.  The report contains the 
examiner's opinion that the veteran would be employable at a 
fairly sedentary job.  Thus, after examining the veteran's 
service-connected low back and right shoulder disabilities, 
the examiner opined that he was able to secure and follow a 
substantially gainful occupation, albeit one of a sedentary 
nature.  The Board notes that this opinion was rendered 
during the period in which the veteran claimed to have been 
unable to work due to his service-connected disabilities.  As 
such, the Board finds this opinion to be of great probative 
value.  Therefore, the Board finds that the veteran's 
service-connected disabilities, when considered in 
association with his educational attainment and occupational 
background, did not render him unable to secure or follow a 
substantially gainful occupation from January 28, 2004, 
through March 2005.  

The Board notes the veteran's assertions that the pain from 
his service-connected disabilities, as well as the drowsiness 
and impaired concentration from the pain medications, 
rendered him unable to work during that time.  However, the 
objective medical evidence of record does not support his 
assertions.  The above April 2004 VA examination, conducted 
during the period in question, did not show that the pain, or 
pain medications, rendered him unable to work.  The veteran 
did not even complain of such side effects from his 
medications.  Likewise, the other objective medical evidence 
of record, including VA and private medical records, also 
fail to show that the pain, or pain medications, rendered him 
unable to work.  Furthermore, the veteran has not submitted 
any competent medical evidence indicating that his service-
connected disabilities alone, or the medications taken for 
them, precluded him from securing or following a 
substantially gainful occupation from January 28, 2004, 
through March 2005.

In his September 2004 notice of disagreement, the veteran 
stated that his partnership, his most recent employment, had 
been terminated primarily due to health problems and a few 
personal issues with his partners.  The Board observes, 
however, that on his claim for a TDIU he indicated that he 
did not leave his last job because of his disability.  The 
response from the partnership reflects that the veteran 
worked 40 hours per week in administration/sales, that he was 
not provided any concessions due to his disabilities, and 
that he last worked on January 28, 2004; however, it does not 
provide the reason for termination.  Thus, the information 
from his last employer does not support his assertion that he 
was unable to work because of his service-connected 
disabilities.

On his VA Form 9, the veteran stated that he had been unable 
to work from January 2004 through March 2005 and that his 
condition had not improved but worsened.  In this regard, the 
Board observes an inconsistency in the veteran's reported 
ability to secure or follow a substantially gainful 
occupation.  Although he indicated that his disabilities had 
increased in severity since the period in question, he also 
stated that he has been able to work since that time.  The 
Board finds this apparent inconsistency very probative on the 
matter of whether the veteran was able to work during the 
period in question.  In essence, because the veteran has been 
able to work since then with his increased symptoms, this 
supports the finding that the veteran was able to work from 
January 28, 2004, through March 2005 when his symptoms were 
reportedly less severe.

Lastly, the Board acknowledges the testimony provided by the 
veteran's spouse and the statement submitted by his son 
describing his mental and physical condition.  After review, 
however, the Board observes that they do not describe an 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 C.F.R. § 3.340.  Moreover, the 
Board points to the April 2004 VA examination report in which 
the examiner opined that the veteran would be employable at a 
fairly sedentary job.  

Therefore, the Board finds that the record does not 
demonstrate that the veteran's service-connected disabilities 
were of such severity as to preclude his participation in all 
forms of substantially gainful employment from January 28, 
2004, through March 2005.  Accordingly, a total rating under 
the provisions of 38 C.F.R. § 4.16(b) is not warranted and 
submission of this case for consideration on an extra-
schedular basis is not in order.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


